               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GABRIEL PITTMAN,                         :   CIVIL ACTION NO. 3:17-CV-443
                                         :
                  Plaintiff              :   (Judge Conner)
                                         :
            v.                           :
                                         :
C.O. JEFFREY BANKS,                      :
CO. CHARLES BRENNAN,                     :
CO BRADLEY HERRON,                       :
CO WILLIAM SWIRE,                        :
CO PAUL PETERS, and                      :
CO SHAWN PETERS,                         :
                                         :
                  Defendants             :

                                    ORDER

      AND NOW, this 8th day of June, 2021, upon consideration of the motion for

relief from judgment (Doc. 52), and in accordance with the memorandum of the

same date, it is hereby ORDERED that:

      1.    Plaintiff’s motion for relief from judgment (Doc. 52) is DENIED.

      2.    The Clerk of Court is directed to CLOSE this case.




                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner
                                      United States District Judge
                                      Middle District of Pennsylvania
